DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed April 4, 2022 is acknowledged.

Response to Amendment
Claims 1, 15-17, and 19 have been amended.  Claims 2, 8, and 9 have been canceled.  Claims 1, 3-7, and 10-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 16 of Remarks:

I. REJECTIONS UNDER 35 U.S.C. § 101

Claims 1, 3-7 and 10-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicants submit that the present claims are not directed to an abstract idea. Instead, the claims are directed to a practical, novel, and patentable system and user interface (instant message window that facilitates communication between multiple market participants) separate from the trading market window for selectively generating, communicating and displaying alert messages to at least a subset of a plurality of participants registered to receive alerts for a specified product of a plurality of products via an electronic communications network so as to improve visibility of the alert messages and reduce the amount of information communicated thereto via one or more electronic communications channels wherein the registered participants need not continuously observe and monitor the state of the market for the specified product, i.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein.

This is not a method of organizing human activity as asserted by the Examiner. Instead, this is a technical solution to a technical problem of displaying information on the display of a trading terminal computer such that select information is separately displayed to the registered user thereof.


The Examiner alleges that:

Using existing instant messaging applications for providing trading information is using existing technology for a business purpose. See the Non-Final Office Action dated January 5, 2022, page 4.

The rejection is not based on using existing technology for a business purpose, but was in response to an argument.  The claim elements are examined to determine if abstract elements are recited.  See pp. 21-28 of the Non-Final Rejection dated 01/05/2022.

Applicants respectfully disagree. The claimed invention directly addresses an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via a limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system by using a user interface separate from the trading market window. This is a technical improvement to a technical problem.

From Applicant’s specification:
“The disclosed embodiments relate to facilitating the dissemination of order status information to market participants from an Exchange, such as the Chicago Mercantile Exchange ("CME"). According to one or more disclosed embodiments, a system or method is provided for monitoring one or more thinly traded products and/or markets and converting the exchange-based order information of a given product or market into messages ( e.g., instant messages) to market participants. When the status of one or more monitored products or markets changes, an instant message may be generated reflecting those changes in the market. The instant messages may be disseminated to all, or a subset of, market participants who have registered interest in the monitored product.” [0011]

Therefore, the invention appears to be about “Dissemination Of Order Status Information Present On An Electronic Exchange” (title of the instant disclosure).

In response to Applicant’s arguments, the Examiner asserts that:
The Examiner would respectfully disagree that trading market windows show all changes in all markets. See Office Example 21, transmission of stock quote data, where such data is filtered and which references Patent 7035914 filed July 9, 1999. See the Non-Final Action dated January 5, 2022, page 3.

Respectfully, reduction of data and separate user interface are not improvements to technology but using existing technology. The reduction of data is also an intended result. The separate user interface appears to be using “existing instant messaging based applications on the market makers’ computer system user interfaces” (see Office Example 21 and para. [0012] of the instant disclosure). See the Non-Final Action dated January 5, 2022, page 10.

There is no indication that monitoring data has been improved. As noted above, instant messaging applications already exist on traders computer interfaces. See the Non-Final Action dated January 5, 2022, page 11.

Applicants respectfully disagree. Example 21 relates to “a process for generating customized stock quotes and alerting a remote subscriber that the quotes can be accessed from their computer.” Example 21 teaches that “stock quote alerts are generated by filtering received stock quotes, building stock quote alerts, and formatting the alerts into data blocks based upon subscriber preference information (emphasis added). See 

    PNG
    media_image1.png
    33
    617
    media_image1.png
    Greyscale


Therefore, prior electronic trading systems such as the one taught in Example 21 broadcasts all messages to all participants, but it is the participants who filter out data of interest or not using their processing devices. Office Example 21 does not teach the improvement in monitoring for incoming transactions for a monitored product of interest to a subset of participants as claimed and determining that an incoming transaction for the monitored product changed the state of the market for the monitored product and sending an instant message indicative thereof only to the subset of participants registered to receive alert messages. Generally speaking, Applicants’ claimed invention relates to an alerting service which monitors particular products on behalf of a subset of participants, i.e., “monitored products’, and alerts only those participants when there are changes to those particular products and uses a separate instant message window to facilitate, for example, the recognition by participants of specified products with low activity. Therefore, the current claims provide an improvement to current electronic trading systems.

From Applicant’s argument above…
>>“Generally speaking, Applicants’ claimed invention relates to an alerting service which monitors particular products on behalf of a subset of participants, i.e., “monitored products’, and alerts only those participants when there are changes to those particular products and uses a separate instant message window to facilitate, for example, the recognition by participants of specified products with low activity. Therefore, the current claims provide an improvement to current electronic trading systems.”,,

The above monitoring stock trades and alerting registered participants when changes are made is both a fundamental economic practice and commercial interaction. 

Further, it is difficult for participants to watch more than a few markets at one time effectively. Therefore, a change in a thinly traded (low activity) market, with less frequent update messages, will get lost and is hard to recognize. The current claims offer a way to separately register to receive alerts sent only to registrants and displayed in the instant message window separate from the trading market window. It is also taxing for the electronic trading system to send alerts to all participants. The technical improvement is in the ability to separately register to receive alerts, the reduction of data (only registered participants receive the alerts) but also in the use of a separate user interface that makes it easier for the trader to discern changes to products with low activity, and the like. Therefore, the current claims provide an improvement to current electronic trading systems.

From Applicant’s argument above…
>>”The technical improvement is in the ability to separately register to receive alerts, the reduction of data (only registered participants receive the alerts) but also in the use of a separate user interface that makes it easier for the trader to discern changes to products with low activity, and the like.”<<

The above ability to register to receive [market] alerts and use separate user interface to make it easier for traders is respectfully not improving a technology.

Regarding the ability to separately register to receive alerts, the claimed system includes a registration data structure that stores data indicative of the plurality of participants registered to receive the alert messages and includes the identity of each registered participant, the products they are interested in, the particular conditions they want to monitor with respect to those products and capping or throttling preferences to regulate alert messages. In particular, the conditions being monitored by the claimed system are based on the condition(s) the particular participant is registered to be alerted to. For example, the registration data structure may store data indicative that one of the registered monitored conditions is the rate of incoming transactions (rate of transaction activity) being entered in the plurality of data order book structures, e.g., activity and/or volume is increasing/accelerating, decreasing/decelerating, or no activity. Once the claimed system cross-references the registration data structure and determines that the incoming transaction is for the specified product of the plurality of products, meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product, and meets the capping and throttling preferences, the claimed system converts the generated alert message to an instant message and transmits the instant message to the registered participant.

In response to Applicant’s arguments, the Examiner asserts that:

Using existing instant messaging applications for providing trading information is using existing technology for a business purpose. See the Non-Final Action dated January 5, 2022, page 5.

Applicants respectfully disagree. The claimed user interface displays an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of a threshold change therein. The claimed system enables the user to see changes in the specified product only upon the occurrence of a threshold change. Therefore, the claimed system obviates the need to continually monitor the different communications channels. The system, as recited for example in claim 1, uses a combination of specific limitations that provides a technical improvement to an electronic transaction system by providing for monitoring incoming transactions for a specified product of interest to a registered subset of participants as claimed (“‘a subset of a plurality of participants registered to receive alert messages”), monitoring a change in the order books (“plurality of order book data structures”) indicative of a change in the state of the market for the specified product, determining that an incoming transaction for the specified product changed the state of the market for the monitored product in excess of a threshold change (“determine that the second incoming transaction is for the specified product of the plurality of products and meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product”), converting the alert message to an instant message, and sending the instant message indicative thereof only to the subset of participants (“transmit the converted generated alert message only to the subset of the plurality of participants registered to receive alert messages for the specified product’), and displaying the instant message in an instant messaging window (“a user interface separately from the user trading window’... “including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein”).

The above, however, is not improving computer or other technology itself.    

Many of the above features are similar to Office Example 21, Claim 1.

From the Office Example 21:
1. A method of distributing stock quotes over a network to a remote subscriber computer, the method comprising:

receiving stock quotes at a transmission server sent from a data source over the Internet, the transmission server comprising a microprocessor and memory that stores the remote subscriber’s preferences for information format, destination address, specified stock price values, and transmission schedule, wherein the microprocessor

filters the received stock quotes by comparing the received stock quotes to the specified stock price values;

generates a stock quote alert from the filtered stock quotes that contains a stock name, stock price and a universal resource locator (URL), which specifies the location of the data source;

formats the stock quote alert into data blocks according to said information format; and

transmits the formatted stock quote alert to a computer of the remote subscriber based upon the destination address and transmission schedule.

The above was found to be abstract.

The claims describe a specific application for selectively monitoring the state of an electronic market, as stored in a plurality of order book data structures, for threshold changes and generating and sending alert messages only when a threshold change occurs, thereby avoiding the transmission of such messages when any change occurs. Further, the current claims selectively generate, communicate, and display converted alert messages in a separate user interface window to at least a subset of a plurality of participants registered to receive alert messages for the specified product via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of participants need not continuously observe the state of the market for specified product, i.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein. Therefore, less data is thereby transmitted over the communications network.

In particular, the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field. The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims relate to the field of electronic data transaction processing systems. The claims are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The current claims solve a problem that uniquely arises in the fields of computer technology and exchange computing systems, where sending large volumes of information via multiple bandwidth communication channels affect the conventional functioning of the electronic data transaction processing systems. The current claims improve data transaction processing systems by reducing complexity, network congestion and computational load and by displaying converted alert messages in an instant message window separate from the trading market window. The claims are not abstract.

From Applicant’s argument above…
>>”The current claims solve a problem that uniquely arises in the fields of computer technology and exchange computing systems, where sending large volumes of information via multiple bandwidth communication channels affect the conventional functioning of the electronic data transaction processing systems. The current claims improve data transaction processing systems by reducing complexity, network congestion and computational load and by displaying converted alert messages in an instant message window separate from the trading market window.”<<

The above is not improving computer technology itself.  If there is a technical benefit, it is incidental to the sending and displaying [market] messages.

The technological problem is solved by selectively generating, communicating, and displaying alert messages in a separate instant message window to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels. Therefore, the subset of the plurality of participants need not continuously observe the state of the market for the specified product as displayed in the trading market window to learn of the occurrence of a threshold change therein. This is neither a routine nor conventional activity previously known in the industry, or a generic computerization thereof, but is instead a patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.

As can be seen from the claimed limitations, the claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data generated, communicated, and displayed to a recipient. This is clearly an improvement to computer technology. Further, the current claims as a whole amount to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet-centric challenge of alerting a subscriber without having to continuously transmit data thereto.

From Applicant’s argument above…
>>“As can be seen from the claimed limitations, the claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data generated, communicated, and displayed to a recipient. This is clearly an improvement to computer technology.”<<

Respectfully, it is unclear how the above is a technical improvement to computer technology itself.  Computers can be programmed to perform the above functions without improving computer technology itself.

From Applicant’s disclosure:
“Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data ( e.g., magnetic, magneto optical disks, or optical disks). However, a computer need not have such devices. Moreover, a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio player, a Global Positioning System (OPS) receiver, to name just a few. Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks (e.g., internal hard disks or removable disks); magneto optical disks; and CD ROM and DVD-ROM disks.” [0055]

The above seems to be about using existing computer technology and not improving computer technology.

In particular, the combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that enable the electronic data transaction system to selectively generate, communicate, and display in a separate user interface window converted alert messages to at least a subset of participants registered to receive alert messages via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via the electronic communications network. Thus, the claim amounts to significantly more than the judicial exception and the claims are neither routine nor conventional in the field.

In particular, Applicants respectfully request the rejection be withdrawn in light of the following remarks.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Step 1 — The claims are drawn to a statutory category

For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 17 and 19 are drawn to a machine and claim | is drawn to a process and as such falls within at least one of the four categories of patent eligible subject matter.

Step 2A. - The claims are not directed to an abstract idea

For step 2A as set forth in MPEP § 2106, the Non-Final Office Action states that claims 1-7 and 10-20 were directed to the judicial exception of “certain methods of organizing human activity.” See the Non-Final Office Action dated January 5, 2022, page 28.

Applicants again respectfully disagree. Applicants are claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. Accordingly, the claims do not preempt the use of the abstract idea of organizing human activity but instead carve out a specific system/process and practical application for doing so. See Bascom Global Internet v. AT&T Mobility LLC, 2015-1763 (Fed. Cor. June 27, 2016, page 18 and 19).

Step 2A - Prong One

Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception. The claims are not directed to an abstract idea. Applicants are not claiming a generic way of organizing human activity but is instead claiming a technology-based solution and not an abstract idea based-solution implemented with generic technical components in a conventional way.

Applicants submit that the claims are not directed to an abstract idea and the claims do not describe an idea of itself.

Applicants submit that the present claims are not directed to an abstract idea. Instead, the claims are directed to a practical, novel, and patentable system and user interface (instant message window that facilitates communication between multiple market participants) separate from the trading market window for selectively generating, communicating and displaying alert messages to at least a subset of a plurality of participants registered to receive alerts for a specified product of a plurality of products via an electronic communications network so as to improve visibility of the alert messages and reduce the amount of information communicated thereto via one or more electronic communications channels wherein the registered participants need not continuously observe and monitor the state of the market for the specified product, i.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein.

This is not a method of organizing human activity as asserted by the Examiner. Instead, this is a technical solution to a technical problem of displaying information on the display of a trading terminal computer such that select information is separately displayed to the user thereof.

While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.

Instead, the claims describe a specific application to selectively monitoring a state of an electronic market, as stored in a plurality of order book data structures, for threshold changes and generating, sending, and displaying alert messages in a separate user interface only when a threshold change occurs.

The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims do not recite a fundamental economic practice or a method of organizing human activity, but rather are directed to an improvement to a technological process. The claims are not abstract.

As noted in MPEP § 2106.04(a)(2), the requisite certain methods of organizing human activity are limited to activities relating to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people.

Further, the Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216.

The claims cannot be performed in the human mind, or by using pen and paper. The claims are not abstract.

The Examiner maintains the claims recite abstract elements in the area of fundamental economic practice and commercial interaction.  Generating market data for display in a trading market window is providing trading information to traders, which is at least a fundamental economic practice.

For example, from MPEP 2106.05(a) I…
“Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:…”


“viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir.
2019).”

Step 2A - Prong Two

However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception.

Here, the claims describe a specific application for selectively monitoring the state of an electronic market, as stored in a plurality of order book data structures, for threshold changes and generating and sending alert messages only when a threshold change occurs, thereby avoiding the transmission of such messages when any change occurs. Further, the current claims selectively generate, communicate, and display converted alert messages in a separate user interface window to at least a subset of a plurality of participants registered to receive alert messages for the specified product via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of participants need not continuously observe the state of the market for specified product, 1.e., continuously electronic receive messages regarding the state thereof, to learn of the occurrence of a threshold change therein. Therefore, less data is thereby transmitted over the communications network.

The Examiner alleges that:

Using existing instant messaging applications for providing trading information is using existing technology for a business purpose. See the Non-Final Office Action dated January 5, 2022, page 4.

Applicants respectfully disagree. The claimed invention directly addresses an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via a limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system by using a user interface separate from the trading market window. This is a technical improvement to a technical problem.

In response to Applicant’s arguments, the Examiner asserts that:

The Examiner would respectfully disagree that trading market windows show all changes in all markets. See Office Example 21, transmission of stock quote data, where such data is filtered and which references Patent 7035914 filed July 9, 1999. See the Non-Final Action dated January 5, 2022, page 3.

Respectfully, reduction of data and separate user interface are not improvements to technology but using existing technology. The reduction of data is also an intended result. The separate user interface appears to be using “existing instant messaging based applications on the market makers’ computer system user interfaces” (see Office Example 21 and para. [0012] of the instant disclosure). See the Non-Final Action dated January 5, 2022, page 10.

There is no indication that monitoring data has been improved. As noted above, instant messaging applications already exists on traders computer interfaces. See the Non-Final Action dated January 5, 2022, page 11.

Applicants respectfully disagree. Example 21 relates to “a process for generating customized stock quotes and alerting a remote subscriber that the quotes can be accessed from their computer.” Example 21 teaches that “stock quote alerts are generated by filtering received stock quotes, building stock quote alerts, and formatting the alerts into data blocks based upon subscriber preference information (emphasis added). See 

    PNG
    media_image2.png
    34
    623
    media_image2.png
    Greyscale


Therefore, prior electronic trading systems such as the one taught in Example 21 broadcasts all messages to all participants, but it is the participants who filter out data of interest or not using their processing devices. Office Example 21 does not teach the improvement in monitoring for incoming transactions for a monitored product of interest to a subset of participants as claimed and determining that an incoming transaction for the monitored product changed the state of the market for the monitored product and sending an instant message indicative thereof only to the subset of participants registered to receive alert messages. Generally speaking, Applicants’ claimed invention relates to an alerting service which monitors particular products on behalf of a subset of participants, i.e., “monitored products’, and alerts only those participants when there are changes to those particular products and uses a separate instant message window to facilitate, for example, the recognition by participants of specified products with low activity. Therefore, the current claims provide an improvement to current electronic trading systems.

The Examiner responds that the above is in the area of fundamental economic practice and commercial interaction and is not improving computer technology itself.

Specifically, if there is an improvement to computer or other technology, it should be clear what that improvement is, and claimed.

Further, it is difficult for participants to watch more than a few markets at one time effectively. Therefore, a change in a thinly traded (low activity) market, with less frequent update messages, will get lost and is hard to recognize. The current claims offer a way to separately register to receive alerts sent only to registrants and displayed in the instant message window separate from the trading market window. It is also taxing for the electronic trading system to send alerts to all participants. The technical improvement is in the ability to separately register to receive alerts, the reduction of data (only registered participants receive the alerts) but also in the use of a separate user interface that makes it easier for the trader to discern changes to products with low activity, and the like. Therefore, the current claims provide an improvement to current electronic trading systems.

From Applicant’s argument above…
>>”The technical improvement is in the ability to separately register to receive alerts, the reduction of data (only registered participants receive the alerts) but also in the use of a separate user interface that makes it easier for the trader to discern changes to products with low activity, and the like.”<<

This is part of the abstract concept of providing stock information to traders.  

From Applicant’s amended Claim 1:
providing, by the first processor, a registration data structure stored in non-transitory memory and configured to store data indicative of the subset of the plurality of participants registered to receive alert messages for a specified product of the plurality of products, wherein the data indicative of the subset of the plurality of participants registered to receive alert messages for the specified product includes an identify of each registered participant, the specified product, at least one registered condition of a plurality of conditions satisfaction of which results in a threshold change in the state of the market for the specified product, and capping or throttling preferences to regulate the number of alert messages;

determining, by the first processor based on the registration data structure, the subset of the plurality of participants registered to receive alert messages and each of the specified products for which they registered to receive alert message;


While it is unclear if separately register is claimed, the above storing data indicative of participants [traders] registered to receive products [stock information] and determining the subset of participants [traders] to receive specified products [stock information] to receive alert message [e.g. changes in stock information] is in the area of commerce and the economy and not improving computer or other technology itself.  If there is an improvement, it appears to be to presenting product [stock] information to a subset of participants [traders].  

Regarding the ability to separately register to receive alerts, the claimed system includes a registration data structure that stores data indicative of the plurality of participants registered to receive the alert messages and includes the identity of each registered participant, the products they are interested in, the particular conditions they want to monitor with respect to those products and capping or throttling preferences to regulate alert messages. In particular, the conditions being monitored by the claimed system are based on the condition(s) the particular participant is registered to be alerted to. For example, the registration data structure may store data indicative that one of the registered monitored conditions is the rate of incoming transactions (rate of transaction activity) being entered in the plurality of data order book structures, e.g., activity and/or volume is increasing/accelerating, decreasing/decelerating, or no activity. Once the claimed system cross-references the registration data structure and determines that the incoming transaction is for the specified product of the plurality of products, meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product, and meets the capping and throttling preferences, the claimed system converts the generated alert message to an instant message and transmits the instant message to the registered participant.

In response to Applicant’s arguments, the Examiner asserts that:

Using existing instant messaging applications for providing trading information is using existing technology for a business purpose. See the Non-Final Action dated January 5, 2022, page 5.

Applicants respectfully disagree. The claimed user interface displays an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of a threshold change therein. The claimed system enables the user to see changes in the specified product only upon the occurrence of a threshold change. Therefore, the claimed system obviates the need to continually monitor the different communications channels. The system, as recited for example in claim 1, uses a combination of specific limitations that provides a technical improvement to an electronic transaction system by providing for monitoring incoming transactions for a specified product of interest to a registered subset of participants as claimed (“‘a subset of a plurality of participants registered to receive alert messages”), monitoring a change in the order books (“plurality of order book data structures”) indicative of a change in the state of the market for the specified product, determining that an incoming transaction for the specified product changed the state of the market for the monitored product in excess of a threshold change (“determine that the second incoming transaction is for the specified product of the plurality of products and meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product”), converting the alert message to an instant message, and sending the instant message indicative thereof only to the subset of participants (“transmit the converted generated alert message only to the subset of the plurality of participants registered to receive alert messages for the specified product’), and displaying the instant message in an instant messaging window (“a user interface separately from the user trading window’... “including an instant message window that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein”).

Therefore, the claimed invention improves the current electronic trading systems by using the separate instant message interface to facilitate, for example, the recognition by participants of specified products with low activity.

The “low activity” is not claimed, and low would be a relative term. 

Applicant is arguing that…
>>”Therefore, the claimed invention improves the current electronic trading systems by using the separate instant message interface to facilitate, for example, the recognition by participants of specified products with low activity.”<<

Respectfully, “using” an instant message interface is similar to using a graphical user interface.  Using existing technology to display information is not improving technology itself.  Using a computer, for example, has not been shown to be enough to make abstract claims statutory.

Applicants point out that “[s]ome claims reciting an abstract idea are not directed to the abstract idea because they also recite additional elements (such as an improvement) demonstrating that the claims as a whole clearly do not seek to tie up the abstract idea. In such claims, the improvement, or other additional elements, shifts the focus of the claimed invention from the abstract idea that is incidentally recited.” See MPEP § 2106.04(a)(1)dI).

As noted in the MPEP, “[a]n important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” See MPEP § 2106.05(a).

In particular, the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field. The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims relate to the field of electronic data transaction processing systems. The claims are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The current claims solve a problem that uniquely arises in the fields of computer technology and exchange computing systems, where sending large volumes of information via multiple bandwidth communication channels affect the conventional functioning of the electronic data transaction processing systems. The current claims improve data transaction processing systems by reducing complexity, network congestion and computational load and by displaying converted alert messages in an instant message window separate from the trading market window. The claims are not abstract.

As cited above, the focus of the invention is not in reducing bandwidth but in dissemination of order information to traders (e.g. see title of the disclosure).

The technological problem is solved by selectively generating, communicating, and displaying alert messages in a separate instant message window to at least a subset of a plurality of participants registered to receive alert messages via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels. Therefore, the subset of the plurality of participants need not continuously observe the state of the market for the specified product as displayed in the trading market window to learn of the occurrence of a threshold change therein. This is neither a routine nor conventional activity previously known in the industry, or a generic computerization thereof, but is instead a patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.

As noted in Applicants’ Specification:

[0011] ... a system or method is provided for monitoring one or more thinly traded products and/or markets and converting the exchange-based order information of a given product or market into messages (e.g., instant messages) to market participants. When the status of one or more monitored products or markets changes, an instant message may be generated reflecting those changes in the market. The instant messages may be disseminated to all, or a subset of, market participants who have registered interest in the monitored product.

[0014] One or more of the disclosed embodiments may also reduce the amount of information that must be communicated to the market participant and may also reduce distractions to one or more market participants, thereby improving efficiency and reducing errors. For example, in a live environment, such as a trading pit, market participants are able to observe market conditions by perceiving, consuming and synthesizing large volumes of information via multiple high bandwidth communications channels (i.e., by receiving information in the trading pit by monitoring numerous computer displays, listening to other traders, observing market activity and volume, etc.). Further, in such a live environment, the ability to discriminate between relevant and superfluous information may be enhanced by the market participant's immersion therein. However, in an electronic trading environment, the flow of information may be funneled through or otherwise constrained by the information channels available via the market participant's electronic device (i.e., a computer, mobile phone, etc.), which may significantly impede the market participant's ability to monitor market conditions. In other words, as opposed to the trading pit wherein the participant is exposed to or otherwise immersed in multiple information sources which surround the participant, in an electronic trading environment, all information is channeled or otherwise flows to the participant via a singular medium (i.e., the interface of their electronic trading terminal), focusing and compacting that flow of information. Further, the information channels available in an electronic trading environment may also limit the uptake of information and/or limit the ability to discriminate among various information sources. These problems may be exacerbated in a fast moving market. Accordingly, while electronic trading systems may provide significant benefits (e.g., with respect to trading efficiency, information access, data analysis, etc.), such electronic trading systems may detract from the participant's ability to observe market conditions and to perceive and process large amounts of information provided via a variety of independent communication channels. One or more of the disclosed embodiments may mitigate or eliminate this problem by off-loading the need to observe various market conditions, such as activity in a thinly traded market, thereby reducing the amount of information that must be consumed, and further reducing distractions. Thus, by automating the monitoring various market conditions and only alerting the market participant when necessary (e.g., when a market condition changes), a market participant may focus more attention on other matters.

[0016] ... it will be appreciated that the disclosed embodiments may be used for communications among participants which consolidate public and private components in a publicly distributed message. For example, where multiple requestors make requests from a system but each wishes to remain anonymous among all of the other requestors, the system may respond to those requests with a single broadcast message to all of the requestors indicating the status of each request rather than individual response messages. The disclosed embodiments may facilitate such a broadcast message allowing each requestor to know the status of their own request without being able to associate the remaining request statuses with any of the other requestors. 

[0032] In another embodiment, the product MFF6 is a new or existing product on the Exchange. In this embodiment, the market makers 506 are interested monitoring the rate of transactions for the product MFF6. For example, the rate of transactions can be measured by the activity in the market (e.g., how many transactions are entered), by the market volume (e.g., how many contracts are entered), or a combination thereof. The activity and volume of transactions can be indicative of preferred market conditions. For example, a high level activity in a market of participation with low volume (e.g., many transactions for low quantities) may be preferred to low activity with high volume (e.g., few transactions for large quantities), and vice versa. In this embodiment, the market makers 506 register with the exchange market watcher service 502 to monitor the rate of transactions being entered on the exchange order book 504 (e.g., activity and/or volume is increasing/accelerating, decreasing/decelerating, or there is no activity). In another example, the market makers 506 may only be interested in receiving notifications for the rate of satisfied transactions.

[0034] In an embodiment, a plurality of market makers 506 are interested in monitoring market conditions for a plurality of non-overlapping products. For, example, one market maker registers for alerts for products NGF6, NGG6 and LNG6, and a second market maker registers for alerts for products LNF6 and MFF6. In this example, the market watcher service 502 maintains a data structure for storing the various market maker registrations, and monitors the exchange order book 504 for changes in the market conditions for the registered products. When the market conditions for a registered product changes, the market watcher service 502 cross-references the data structure and provides alerts to the market makers 506 that registered for alerts for the registered product. In another example, the two market makers 506 register for alerts based on different market conditions for the same product MFF6 (e.g., different market volume or activity thresholds, etc.). Additional and different combinations of market makers, monitored products and market conditions may be monitored. 

[0035] The market participant computer screen desktop 508 provides a market maker 506 with one or more trading market windows 510A and 510B, and an instant message windows 512. Market makers 506 monitor exchanged based electronic market activity using the market participant computer screen desktop 508. For example, the market makers 506 can choose to monitor specific products using one or more trading market windows 510A and 510B. The market makers 506 also use instant messaging for communicating over- the-counter order flow via instant message window 512. Market makers 506 communicate with other market participants using instant messaging applications. The instant messaging applications facilitate communication between multiple market participants (e.g., instant message contacts or “buddies’’) using the limited desktop space efficiently. Instant messages will then be sent to a chat room and/or through one or more instant messaging platforms to a distribution list of interested traders. See Applicants’ Specification as filed, paras. [0011], [0014], [0016], [0032], [0034], and [0035].

The claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data communicated to a recipient. This is clearly an improvement to computer technology.

The rejection is based on the claims, not the disclosure.  While the focus of the disclosure is important, features in the disclosure that teach an improvement to technology should be both taught and claimed.

As noted in Applicants’ Specification:

[0012] One or more of the disclosed embodiments may improve existing systems and methods for monitoring new or existing products, such as in thinly traded markets, in an “electronic” marketplace and informing market participants when there is interest in one or more thinly traded markets. The disclosed systems and methods may provide an Exchange with an efficient way to facilitate the dissemination of information for multiple markets in a manner that supports the market participants’ current workflow and in a manner that minimizes consumption of the participant’s computational resources (e.g., does not take their desktop real estate), such as by leveraging the existing instant messaging based applications on the market makers’ computer system user interfaces (e.g., desktops). See Applicants’ Specification as filed, para. [0012].

Accordingly, similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.

Respectfully, the above cited paragraphs are not teaching an improvement to technology.  If there is a benefit to computational resources, it is incidental to the invention of dissemination of order information.

As can be seen, the claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data generated, communicated, and displayed to a recipient. This is clearly an improvement to computer technology. The claimed invention addresses the Internet-centric challenge of alerting a subscriber without having to continuously transmit data thereto.


Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)

However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether: ...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:

[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 11OUSPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).

Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].

In particular, even if the claims are found to include an abstract idea, the claimed invention is neither a routine nor conventional activity previously known in the industry but is instead a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.

The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The claims recite: “selectively generating and communicating alert messages to at least a subset of a plurality of participants registered to receive alerts for a specified product of a plurality of products via an electronic communications network so as to improve visibility of the alert messages and reduce the amount of information communicated thereto via one or more electronic communications channels, the method comprising: ... providing, by the first processor, a registration data structure stored in the non-transitory memory and configured to store data indicative of the subset of the plurality of participants registered to receive alert messages for a specified product of the plurality of products, wherein the data indicative of the subset of the plurality of participants registered to receive alert messages for the specified product includes an identity of each registered participant, the specified product, at least one registered condition of a plurality of conditions satisfaction of which results in a threshold change in the state of the market for the specified product, and capping or throttling preferences to regulate the number of alert messages; determining, by the first processor based on the registration data structure, the subset of the plurality of participants registered to receive alert messages and each of the specified products for which they registered to receive alert message; monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the plurality of products, wherein the monitoring includes monitoring the plurality of order book data structures to determine whether any of the at least one registered conditions are satisfied indicative of a threshold change in the state of the market for the specified product caused by the incoming transactions, wherein the threshold change in the state of the market for the specified product comprises when a bid-offer width, a market depth, a rate of incoming transactions, or a volume weighted average price of the specified product changes by more than a threshold amount; ... determining, by the monitoring processor by cross-referencing the registration data structure, that the first incoming transaction is for one of the specified products and does not meet any of the at least one registered condition; ... determining, by the monitoring processor by cross-referencing the registration data structure, that the second incoming transaction is for one of the specified product of the plurality of products, meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product, and meets the capping or throttling preferences; ... generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the one specified product only for the second incoming transaction for the one specified product based on the determination that the second incoming transaction meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product and meets the capping or throttling preferences, wherein less data is thereby generated by the monitoring processor, wherein the generating comprises converting, by the monitoring processor, the generated alert message to an instant message for transmission, via the communications network, to each of the subset of the plurality of participants registered to receive alert messages for the specified product without the participant having transmitted a request for the generated alert message, the conversion enabling presentation of the generated alert message to the participant upon receipt by a receiving device associated therewith and coupled with the communications network; displaying, by the receiving device, a user interface separately from the trading market window presented on the receiving device associated with each of the subset of the plurality participants registered to receive the alert messages for the specified product, the user interface including an instant message window which enables both sending and receipt of communications and that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein; and selectively transmitting, by the monitoring processor, the converted generated alert message only to the receiving devices associated with the subset of the plurality of participants registered to receive alert messages for the specified product via the electronic communications network, wherein less data is thereby transmitted over the communications network, wherein the converted generated alert message is displayed to the subset of the plurality of participants registered to receive alert messages for the specified product via the instant message window of the user interface by the receiving device separately from the trading market window and in conjunction with other messages both sent and received via the instant message window, wherein the user interface only displays the plurality of instant messages indicative of the occurrence of the at least one registered condition satisfaction of which results in the threshold change for the specified product therein”, which are additional elements that provide “something more” than mere computer implementation of communicating information to undertake a financial transaction.

The current claims as a whole amount to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet-centric challenge of alerting a subscriber without having to continuously transmit data thereto.

A combination of abstract elements is still abstract.  Alternatively stated, a judicial exception cannot provide an additional element.

In particular, the combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that enable the electronic data transaction system to selectively generate, communicate, and display in a separate user interface window converted alert messages to at least a registered subset of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via the electronic communications network. Thus, the claim amounts to significantly more than the judicial exception and the claims are neither routine nor conventional in the field.

Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the examiner determines that the element (or combination of elements) amounts to significantly more than the exception itself (Step 2B: YES), the claim is eligible.” 84 Fed. Reg. 56.

Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to the USPTO Memorandum dated April 19, 2018 entitled Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants’ claim to show that the claimed limitations, in the claimed combination, were well-understood, routine or conventional.

An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:

1. An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);

2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ID as noting the well-understood, routine, conventional nature of the additional element(s);

3. A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or

4. A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well- understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.

Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.

The rejection is not based on well-understood, routine, and conventional.  In any event, if Applicant is looking for some type of teachings, their own disclosure teaches converting at such a high level, that one of ordinary skill in the art would be required to implement the teaching.  Further Patent No. 7478056 to Lu filed in April 30, 2002 teaches subscription (registration) and conversion of formats into instant messages for various purposes including stock trades:

From Patent No. 7478056 to Lu
Subscription (registering) for service…
“Activating a communications system or device may include receiving a subscription or service advertisement or solicitation response, recording an identifier specified by the responding party, receiving an activation request from a device through which the subscription or service may be rendered, receiving a unique identifier for that device and a screen name of an activation requestor operating the device, and activating the device upon confirmation that the screen name received with the unique identifier for the device relates to the recorded identifier specified by the party responding to the advertisement or solicitation. Furthermore, devices may be distributed without recognizing or preconfiguring a relationship between the device, the service, and/or the recipient, all the while enabling such configuration to be established once the device is received by a valid and recognizable recipient. In this manner, provisioning of devices is simplified.” (col. 3, lines 34-49)

Typically various services are supported…
“Typically, the OSP host complex 380 supports different services, such as email, discussion groups, chat, news services, and Internet access. The OSP host complex 380 is generally designed with an architecture that enables the machines within the OSP host complex 380 to communicate with each other and employs certain protocols (i.e., standards, formats, conventions, rules, and structures) to transfer data. The OSP host complex 380 ordinarily employs one or more OSP protocols and custom dialing engines to enable access by selected client applications. The OSP host complex 380 may define one or more specific protocols for each service based on a common, underlying proprietary protocol.” (col. 6, lines 58-67 to col. 7, lines 1-2) OSP = Online Service Provider

Access to receive IM messages, where IM is used for various services…
“The IM host complex 390 is generally independent of the OSP host complex 380, and supports instant messaging services irrespective of a subscriber's network or Internet access. Thus, the IM host complex 390 allows subscribers to send and receive instant messages, whether or not they have access to any particular ISP. The IM host complex 390 may support associated services, such as administrative matters, advertising, directory services, chat, and interest groups related to the instant messaging. The IM host complex 390 has an architecture that enables all of the machines within the IM host complex to communicate with each other. To transfer data, the IM host complex 390 employs one or more standard or exclusive IM protocols.” (col. 7, lines 3-15)

Enables necessary protocol conversion between online service provider (OSP) and instant message (IM) host…
“The host device 335 may include one or more gateways that connect and therefore link complexes, such as the OSP host complex gateway 385 and the IM host complex gateway 395. The OSP host complex gateway 385 and the IM host complex gateway 395 may directly or indirectly link the OSP host complex 380 with the IM host complex 390 through a wired or wireless pathway. Ordinarily, when used to facilitate a link between complexes, the OSP host complex gateway 385 and the IM host complex gateway 395 are privy to information regarding the protocol type anticipated by a destination complex, which enables any necessary protocol conversion to be performed incident to the transfer of data from one complex to another. For instance, the OSP host complex 380 and IM host complex 390 generally use different protocols such that transferring data between the complexes requires protocol conversion by or at the request of the OSP host complex gateway 385 and/or the IM host complex gateway 395.” (col. 7, lines 16-32)

Used for providing stock information…
“The identity may be a login name. The login name is typically the name used to authenticate a user when enabling access to a network (e.g., an OSP). The identity also may be an online account name. For example, the online customer may use one name and password to login while being known to other online users by a separate name. The identity may include a screen name. The screen name may be associated with personalized and customizable settings for accessing OSP resources (e.g., weather for a particular region, a stock ticker with user specified symbols). Other implementations of an identity may include an e-mail address, an instant messenger name, and a profile name.” (col. 14, lines 50-61)

Therefore providing different messaging capabilities to subscribers has been available and IM host generally supports instant messaging services.  Applicant’s own disclosure would require one of ordinary skill in the art to implement their claimed converting feature for registered subscribers.

Accordingly, for at least these reasons, Applicants respectfully request that the Examiner withdraw this rejection of claims 1, 3-7 and 10-20.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
Claim 1 has “determining, by the first processor based on the registration data structure, the subset of the plurality of participants registered to receive alert messages and each of the specified products for which they registered to receive alert message;” where there is a grammar issue (e.g. to receive alert messages (plural)).  
Claim 1 has “monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the plurality of products, wherein the monitoring includes monitoring the plurality of order book data structures to determine whether any of the at least one registered conditions are satisfied indicative of a threshold change in the state of the market for the specified product caused by the incoming transactions,” where “the at least one registered conditions are satisfied” should be “the at least one registered condition is satisfied” (note that antecedence is for at least one condition, not conditions).  Claim 17 has a similar problem.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-7, and 10-20 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claims 17 and 19.  Claim 1 recites the limitations of:
A computer implemented method for selectively generating and communicating alert messages to at least a subset of a plurality of participants registered to receive alerts for a specified product of a plurality of products via an electronic communications network so as to improve visibility of the alert messages and reduce the amount of information communicated thereto via one or more electronic communications channels, the method comprising:
providing, by a first processor coupled with a non-transitory memory, a plurality of order book data structures stored in the non-transitory memory and configured to store data indicative of one or more previously received but unsatisfied transactions representing a state of a market for a plurality of products;
providing, by the first processor, a registration data structure stored in non-transitory memory and configured to store data indicative of the subset of the plurality of participants registered to receive alert messages for a specified product of the plurality of products, wherein the data indicative of the subset of the plurality of participants registered to receive alert messages for the specified product includes an identify of each registered participant, the specified product, at least one registered condition of a plurality of conditions satisfaction of which results in a threshold change in the state of the market for the specified product, and capping or throttling preferences to regulate the number of alert messages;
determining, by the first processor based on the registration data structure, the subset of the plurality of participants registered to receive alert messages and each of the specified products for which they registered to receive alert message;
monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the plurality of products, wherein the monitoring includes monitoring the plurality of order book data structures to determine whether any of the at least one registered conditions are satisfied indicative of a threshold change in the state of the market for the specified product caused by the incoming transactions, wherein the threshold change in the state of the market for the specified product comprises when a bid-offer width, a market depth, a rate of incoming transactions, or a volume weighted average price of the specified product changes by more than a threshold amount;
receiving a first incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the plurality of order book data structures to determine whether one or more previously received but unsatisfied transactions are stored in the plurality of order book data structures which are at least partially counter to the first incoming transaction, and, based thereon, satisfy all or a portion of the first incoming transaction and store any residual unsatisfied portion of the first incoming transaction or the one or more previously received but unsatisfied transactions in the plurality of data structures, the state of the market for the specified product being changed thereby;
determining, by the monitoring processor, by cross-referencing the registration data structure, that the first incoming transaction is for one of the specified products and does not meet any of the at least one registered condition; 
receiving a second incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the plurality of order book data structures to determine whether one or more previously received but unsatisfied transactions are stored in the plurality of order book data structures which are at least partially counter to the second incoming transaction, and, based thereon, satisfy all or a portion of the second incoming transaction and store any residual unsatisfied portion of the second incoming transaction or the one or more previously received but unsatisfied transactions in the plurality of order book data structures, the state of the market for one of the plurality of products being changed thereby;
determining, by the monitoring processor, by cross-referencing the registration data structure, that the second incoming transaction is for one of the specified product of the plurality of products, meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product, and meets the capping or throttling preferences;
generating, by a market data processor, a market data message comprising data indicative of the determination by the match processor with respect to the first or second incoming transactions and transmitting the generated market data message to the plurality of participants via the electronic communications network for display in a trading market window presented on a computer screen desktop associated with each of the plurality of participants;
generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the one specified product only for the second incoming transaction for the one specified product based on the determination that the second incoming transaction meets any of the at least one registered condition satisfaction of which results in the threshold change in the state of the market for the specified product and meets the capping or throttling preferences, wherein less data is thereby generated by the monitoring processor,
wherein the generating comprises converting, by the monitoring processor, the generated alert message to an instant message for transmission, via the communications network, to each of the subset of the plurality of participants registered to receive alert messages for the specified product without the participant having transmitted a request for the generated alert message, the conversion enabling presentation of the generated alert message to the participant upon receipt by a receiving device associated therewith and coupled with the communications network;
displaying, by the receiving device, a user interface separately from the trading market window presented on the receiving device associated with each of the subset of the plurality of participants registered to receive the alert messages for the specified product, the user interface including an instant message window which enables both sending and receipt of communications and that includes a plurality of instant messages indicative of the state of the market for the specified product and the occurrence of the threshold change therein; and
selectively transmitting, by the monitoring processor, the converted generated alert message only to the receiving devices associated with the subset of the plurality of participants registered to receive alert messages for the specified product via the electronic communications network, wherein less data is thereby transmitted over the communications network,
wherein the converted generated alert message is displayed to the subset of the plurality of participants registered to receive alert messages for the specified product via the instant message window of the user interface by the receiving device separately from the trading market window and in conjunction with other messages both sent and received via the instant message window, wherein the user interface only displays the plurality of instant messages indicative of the occurrence of the at least one registered condition satisfaction of which results in the  threshold change for the specified product therein.  

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction (e.g. satisfy transactions, determining that the second incoming transaction for the specified product of the one or more products results in the threshold change in the state of the market for the specified product, etc.).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 17 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a first processor, non-transitory memory, monitoring processor, market data processor, match processor, network, and a receiving device (Claim 1); a non-transitory memory, processor, network, computer,  a receiving device (Claim 17); and a first processor, a non-transitory memory, match processor, monitoring processor, determining processor, market data processor, message generation processor, network, a receiving device (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The first logic and second, third, fourth, fifth, and sixth logic in Claim 17 appears to be just software instructions executed by a processor.  See Applicant’s specification paragraphs [0039] and [0064] about general computer system and implementation using numerous computer systems.  See also para. [0012] where use of existing instant messaging based applications is used for sending stock market information.
Converting an alert message to an instant message for transmission to participants registered to receive alert messages is claimed and taught at a high level of generality (see para’s. [0011] and [0079]), therefore one of ordinary skill in the art must know how to implement the process of converting an order to instant message.  The user interface of a receiving device is using existing display technology to display messages (para. [0043]).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore, based on the above, claims 1, 17, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See also, MPEP 2106.05(f)(2) where use of computer or other machinery in its ordinary capacity for economic or other tasks does not provide significantly more.  Also, see Patent No. 7478056 to Lu that teaches subscription (registering) for service (col. 3, lines 34-49), typically various services are supported  (col. 6, lines 58-67 to col. 7, lines 1-2), access to receive IM messages, where IM is used for various service (col. 7, lines 3-15), enables necessary protocol conversion between online service provider (OSP) and instant message (IM) host (col. 7, lines 16-32), used for providing stock information (col. 14, lines 50-61) that indicates converting into instant messages for subscribers is not significantly more .  Also, Applicant’s disclosure indicates one of ordinary skill in the art would have to implement their converting feature.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 17, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-7, 10-16, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 17, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-7, 10-16, 18, and 20 are directed to an abstract idea.  Thus, the claims 1, 3-7 and 10-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejection
An updated search was conducted but does not result in a prior art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693